Title: To James Madison from John Parrish, 28 May 1790
From: Parrish, John
To: Madison, James


Esteemed Friend
Philadelphia 5th. mo. 28. 1790
The evening myself & Friends left New York thou gave it as thy opinion the subject that induced Friends had address’d Congress had better not be revived during the present Session unless some Instances should appear that any of the States were in the Practice of fiting out foreign Vessels for the African trade or American bottoms to supply foreigners with slaves which appears by the Voats of the House as entered on the Journals Congress have it in their Power to prevent with out infringing on the Constitution; Inclosed I have sent a list of the Vessels cleared out from the State of Rhoad Island by which it appears there is 10 now in the trade with those that are fiting out and from divers information there is reason to believe that several other States are not clear in these respects, we were informed by the Skipper of the boat when we left New York who appeared to be a man of Voracity that he knew of 14 that had been latterly fited out of New York altho Road Island dose not come with in the Jurisdiction of Congress and therefore no remedy can be applyed to them at presant Yet for the Honour of Your August body which will be viewed by foreign Nations may it never be said that the Americans have so little sence of true Liberty as the Author of the fragment has allready that after haveing establishing their own Liberty they continue to make deperdations upon others. And as thou had a short Bill Essayed to present to the House and if past into a Law would at least tend to discourage this Inequitious commerce and Perhaps [that] is going as far at present as can be done with safty, from a persuasion that thy Influence is such that the matter may be accomplished before the House Rises I have embraced the presant oppertunity to request thy deep and weighty attention to a Subject that appears to me of as great Magnitude and in its affects and Consequences as serious and Intrersting as ever came before any body of men, it would be a Melancholy consideration to reflect that even one Vessel load of this unhappy race of people should be torn from there native shore from all that is near & dear to linger out their Lives in a state of Unconditional Slavery when perhaps a little exertion in the presant critical Juncture might prevent, and allso save the people Called Quakers the trouble of Interfeering at the next Session on this very disagreeable tho Necessary Business which I hope might be compleated by a motion from a Member of Your own Body which woul⟨d⟩ be a real sattisfaction to thy Assured friend
Jno. Parrish
